IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37830

STATE OF IDAHO,                                  )     2011 Unpublished Opinion No. 336
                                                 )
       Plaintiff-Respondent,                     )     Filed: January 27, 2011
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
TERRILL DENNIS NAPPO,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Darren B. Simpson, District Judge.

       Judgment of conviction and unified sentence of thirteen years, with a minimum
       period of confinement of seven years, for aggravated driving while under the
       influence of alcohol, drugs and/or other intoxicating substance, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Terrill Dennis Nappo pled guilty to aggravated driving while under the influence of
alcohol, drugs and/or other intoxicating substance. Idaho Code §§ 18-8006, 18-8004(1)(a). The
district court sentenced Nappo to a unified term of thirteen years, with a minimum period of
confinement of seven years to run concurrently with an expected sentence in an unrelated case
from the state of Utah. Nappo appeals asserting that the district court abused its discretion by
imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and



                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Nappo’s judgment of conviction and sentence are affirmed.




                                                   2